922 A.2d 873 (2007)
Michael A. NUTTER
v.
John DOUGHERTY, Dwight Evans, Chaka Fattah, Jonathan Saidel, and the City of Philadelphia
Petition of John Dougherty.
Michael A. Nutter
v.
John Dougherty, Dwight Evans, Chaka Fattah, and Jonathan Saidel
Petition of John Dougherty.
Michael A. Nutter
v.
John Dougherty, Chaka Fattah, and the City of Philadelphia
Petition of John Dougherty.
Supreme Court of Pennsylvania.
April 13, 2007.

ORDER
PER CURIAM.
AND NOW, this 13th day of April, 2007, the Petition for Allowance of Appeal is hereby granted, limited to the following issue:
Whether the Philadelphia Code Chapter 20-1000, et seq. ("Campaign Finance Law"), which places limitations on political campaign contributions, is invalid under the Home Rule Act, 53 P.S. § 13133, because it is "contrary to, or in limitation of" the Pennsylvania Election Code where the Election Code already contains *874 comprehensive provisions regulating the permissible size, type and manner of political campaign contributions, but also allows unlimited contributions in most instances?